DETAILED CORRESPONDENCE

Claims 1-20 are pending.  Claims 2, 4-7, 12, 14, and 18 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Election/Restrictions
Claims 2, 4-7, 12, 14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the fluid flow regime modifier in claims 1, 8, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-11, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 8, and 10  As discussed with respect to Section 112(f) above, each of these claims has invoked Section 112(f) as to “fluid flow regime modifier” but the specification is unbounded with regard to corresponding structure. The published application describes “any of the foregoing materials, etc.” (paragraph [0043]), “abrasion resistant, etc.” (paragraph [0043]), “solenoids, motors, etc.” (paragraphs [0045],[0050],[0054]), “a bar, rod, mesh material, etc.” (paragraph [0055]), “or any other shaped recesses” (paragraph [0058]), “the term “may” with respect to a material, structure, feature, or method act indicates that such is contemplated for use in implementation of an embodiment of the disclosure, and such term is used in preference to the more restrictive term “is” so as to avoid any implication that other compatible materials, structures, features, and methods usable in combination therewith should or must be excluded.” (paragraph [0020]).  These are unbounded limitations, thus the corresponding structures for "fluid flow regime modifier” in these claims is not duly limited as required when Section 112(f) is invoked.  This rejection applies to the paragraph [0020] example to the extent “may” is used with respect to the fluid flow regime modifier only.  Claims 3, 13, 15, and 16 depend from claim 1.  Claims 17, 19, and 20 depend from claim 8.  Claim 11 depends from claim 10.
Claim 8  The term "near" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 17, 19, and 20 depend from claim 8.  
Claims 3, 9, 11, 15, 16, 19, and 20  Each of these claims recite “production tubing sections” and depend from one of claims 1, 8, and 10, each of which recites “production tubing,” making it unclear whether a different production tubing is intended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandes et al. (US20070075447) [Fernandes].
Claim 1  Fernandes discloses a gas-lift well system [Figs. 1-4B; abstract; para. 0014], comprising: 
a casing 33 extending down a wellbore 31 [para. 0032];
 production tubing 34 extending within the casing; 
a gas system [gas lift; Fig. 1; para. 0028] for introducing compressed gas into an annular space between the casing and the production tubing; 
at least one gas-lift input 11 extending from the annular space to an interior of the production tubing [Fig. 1; para. 0028]; and 
at least one fluid flow regime modifier 26 [i.e., the bubble breaker assembly with plate 27,50; para. 0032-0034] within the production tubing and at least partially within a fluid column of the production tubing [Fig. 2], the at least one fluid flow regime modifier configured to reduce fluid fallback and impart a turbulent flow regime to at least a portion of the fluid column [the induced turbulent flow regime, including turbulent eddies, caused at plate 27,50 increases the ability of fluid above the plate to retain the broken “Taylor” bubbles as un-coalesced small bubbles, with a higher gas hold-up, a lower BHP, and an increased rate of production, all indicating reduced fluid fall back; para. 0034,0035,0050].
Claim 8  As discussed with respect to claims 1 and 10, Fernandes discloses a gas-lift well system [Figs. 1-4B; abstract; para. 0014], comprising: a casing 33 extending down a wellbore 31 [para. 0032]; production tubing 34 extending within the casing; a gas system [gas lift; Fig. 1; para. 0028] for introducing compressed gas into an annular space between the casing and the production tubing; at least one gas-lift input 11 extending from the annular space to an interior of the production tubing [Fig. 1; para. 0028]; and at least one fluid flow regime modifier 26 [i.e., the bubble breaker assembly with plate 27,50; para. 0032-0034] within the production tubing and at least partially within a fluid column of the production tubing [Fig. 2], the at least one fluid flow regime modifier configured to reduce fluid fallback [the induced turbulent flow regime, including turbulent eddies, caused at plate 27,50 increases the ability of fluid above the plate to retain the broken “Taylor” bubbles as un-coalesced small bubbles, with a higher gas hold-up, a lower BHP, and an increased rate of production, all indicating reduced fluid fall back; para. 0034,0035,0050] and cause fluid flow within the fluid column proximate a wall of the production tubing to move toward a center of the fluid column and fluid flow near a center of the fluid column to move toward the wall of the production tubing [the turbulence and the eddies ensure that fluids proximate the wall and near the center will inherently move in both center and wall directions, as confirmed by Fig. 2 wherein the Taylor bubble 36 extends from center to the production tubing wall interior and is broken over and over again to fill the tubing interior downstream of the plate with bubbles of only a few millimeters; para. 0050].
Claim 10  As discussed with respect to claims 1 and 8, Fernandes discloses a method of installing a fluid flow regime modifier, comprising providing at least one fluid flow regime modifier 26 [i.e., the bubble breaker assembly with plate 27,50; para. 0032-0034] within production tubing 34 of a wellbore 31 and at least partially within a fluid column of the production tubing [Fig. 2], the at least one fluid flow regime modifier configured to reduce fluid fallback and impart a turbulent flow regime to at least a portion of the fluid column [the induced turbulent flow regime, including turbulent eddies, caused at plate 27,50 increases the ability of fluid above the plate to retain the broken “Taylor” bubbles as un-coalesced small bubbles, with a higher gas hold-up, a lower BHP, and an increased rate of production, all indicating reduced fluid fall back; para. 0034,0035,0050].
Claim 13  Fernandes, as discussed with respect to claim 1, discloses that the at least one fluid flow regime modifier comprises a plurality of different fluid flow regime modifiers [para. 0010,0015].
Claim 17  Fernandes, as discussed with respect to claim 8, discloses that the at least one fluid flow regime modifier comprises a plurality of different fluid flow regime modifiers [para. 0010,0015].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes, in view of Wang et al. (CN107387057) [Wang] and Nevin (US20130180714).
Claim 3  Fernandes, as discussed at claim 1, discloses that the fluid flow regime modifier is positioned within a tubular assembly comprised of two sections 37,38 [Fig. 2; para. 0033], with threads provided for attachment [Fig. 2], and further discloses using a plurality of fluid flow regime modifiers of different types [para. 0010,0015], and otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) that the tubular assembly is a unitary structure, (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that the coupling comprises at least one protrusion extending radially inward into the fluid column from the coupling.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes such that the fluid flow regime modifier was integrated into the tubular sections 37,38 to form a unitary structure, since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create such a unitary structure, since the use of a one piece construction instead of the three piece structure disclosed in Fernandes would have required only routine skill in the art.
Fernandes, as modified, does not explicitly disclose (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that the coupling comprises at least one protrusion extending radially inward into the fluid column from the coupling.  
For inducing turbulence in a fluid flow of gas and liquid in a production tubing/conduit 1, Wang discloses using a plurality [abstract] of fluid flow regime modifiers 2 [Figs. 1-3; Description – Embodiment 1], and further discloses that it is optional to have the fluid flow regime modifier plate mounted to such production tubing or integrated into such tubing [“can be produced and mounted or processed together with the oil tube 1”].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, such that the unitary structure was mounted to the production tubing as a coupling between production tubing joints, mounting to the tubing being disclosed by Wang, a threaded connection being disclosed by Fernandes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the turbulence enabling fluid flow regime modifier would be in place when the tubing was run, with no need to run a separate assembly, the coupling configuration allowing flexibility with respect to the spacing above the gas lift valve and allowing full use of the production tubing’s inside diameter.
Fernandes, as modified, does not explicitly disclose (3) that the coupling comprises at least one protrusion extending radially inward into the fluid column from the coupling.  
Nevin discloses inducing turbulence in a fluid flow in a conduit interior by adding protrusions on the conduit interior, i.e., directly to the production tubing [Fig. 6; para. 0071]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, to include at least a second fluid flow regime modifier as a coupling, as disclosed by Fernandes, as modified, such second fluid flow regime modifier using at least the protrusions disclosed by Nevin, such protrusions being positioned in conjunction with the second fluid flow regime modifier coupling, as analogously done for the Fernandes, as modified, first fluid flow regime modifier.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that additional beneficial turbulence would be provided, with the associated turbulence inducing structures being analogously installed as part of a coupling.
Claim 16  Fernandes, as discussed at claim 13, discloses that a second fluid flow regime modifier of the plurality is positioned within a tubular assembly comprised of two sections 37,38 [Fig. 2; para. 0033], with threads provided for attachment [Fig. 2, and otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) that the tubular assembly is a unitary structure, (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that the first fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises one or more structures formed on an inner surface of the production tubing.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes such that the second fluid flow regime modifier was integrated into the tubular sections 37,38 to form a unitary structure, since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create such a unitary structure, since the use of a one piece construction instead of the three piece structure disclosed in Fernandes would have required only routine skill in the art.
Fernandes, as modified, does not explicitly disclose (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that the first fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises one or more structures formed on an inner surface of the production tubing.
For inducing turbulence in a fluid flow of gas and liquid in a production tubing/conduit 1, Wang discloses using a plurality [abstract] of fluid flow regime modifiers 2 [Figs. 1-3; Description – Embodiment 1], and further discloses that it is optional to have the fluid flow regime modifier plate mounted to such production tubing or integrated into such tubing [“can be produced and mounted or processed together with the oil tube 1”].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, such that the unitary structure was mounted to the production tubing as a coupling between production tubing joints, mounting to the tubing being disclosed by Wang, a threaded connection being disclosed by Fernandes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the turbulence enabling second fluid flow regime modifier would be in place when the tubing was run, with no need to run a separate assembly, the coupling configuration allowing flexibility with respect to the spacing above the gas lift valve and allowing full use of the production tubing’s inside diameter.
Fernandes, as modified, does not explicitly disclose (3) that the first fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises one or more structures formed on an inner surface of the production tubing.
Nevin discloses inducing turbulence in a fluid flow in a conduit interior by adding protrusions on the conduit interior, i.e., directly to the inner surface of production tubing [Fig. 6; para. 0071]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, to configure the first fluid flow regime modifier as structures formed on an inner surface of the production tubing 34, as disclosed by Nevin, the structures at least being positioned below tubular section 38.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that additional beneficial turbulence would be provided.
Claim 20  Fernandes, as discussed at claim 17, discloses that a second fluid flow regime modifier of the plurality is positioned within a tubular assembly comprised of two sections 37,38 [Fig. 2; para. 0033], with threads provided for attachment [Fig. 2, and otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) that the tubular assembly is a unitary structure, (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that the first fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises one or more structures formed on an inner surface of the production tubing.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes such that the second fluid flow regime modifier was integrated into the tubular sections 37,38 to form a unitary structure, since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create such a unitary structure, since the use of a one piece construction instead of the three piece structure disclosed in Fernandes would have required only routine skill in the art.
Fernandes, as modified, does not explicitly disclose (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that the first fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises one or more structures formed on an inner surface of the production tubing.
For inducing turbulence in a fluid flow of gas and liquid in a production tubing/conduit 1, Wang discloses using a plurality [abstract] of fluid flow regime modifiers 2 [Figs. 1-3; Description – Embodiment 1], and further discloses that it is optional to have the fluid flow regime modifier plate mounted to such production tubing or integrated into such tubing [“can be produced and mounted or processed together with the oil tube 1”].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, such that the unitary structure was mounted to the production tubing as a coupling between production tubing joints, mounting to the tubing being disclosed by Wang, a threaded connection being disclosed by Fernandes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the turbulence enabling second fluid flow regime modifier would be in place when the tubing was run, with no need to run a separate assembly, the coupling configuration allowing flexibility with respect to the spacing above the gas lift valve and allowing full use of the production tubing’s inside diameter.
Fernandes, as modified, does not explicitly disclose (3) that the first fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises one or more structures formed on an inner surface of the production tubing.
Nevin discloses inducing turbulence in a fluid flow in a conduit interior by adding protrusions on the conduit interior, i.e., directly to the inner surface of production tubing [Fig. 6; para. 0071]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, to configure the first fluid flow regime modifier as structures formed on an inner surface of the production tubing 34, as disclosed by Nevin, the structures at least being positioned below tubular section 38.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that additional beneficial turbulence would be provided.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes, in view of Wang.
Claim 9  Fernandes, as discussed at claim 8, discloses that the fluid flow regime modifier is positioned within a tubular assembly comprised of two sections 37,38 [Fig. 2; para. 0033], with threads provided for attachment [Fig. 2], and further discloses using a plurality of fluid flow regime modifiers of different types [para. 0010,0015], and otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) that the tubular assembly is a unitary structure, (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that the coupling comprises at least one cross-member extending across the fluid column.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes such that the fluid flow regime modifier was integrated into the tubular sections 37,38 to form a unitary structure, since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create such a unitary structure, since the use of a one piece construction instead of the three piece structure disclosed in Fernandes would have required only routine skill in the art.
Fernandes, as modified, does not explicitly disclose (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that the coupling comprises at least one cross-member extending across the fluid column.
For inducing turbulence in a fluid flow of gas and liquid in a production tubing/conduit 1, Wang discloses using a plurality [abstract] of fluid flow regime modifiers 2 [Figs. 1-3; Description – Embodiment 1], and further discloses that one type of modifier includes at least one cross-member extending across the fluid column [e.g., the plate shown in Fig. 3 in place in the well having two such cross-members] and that it is optional to have the fluid flow regime modifier plate mounted to such production tubing or integrated into such tubing [“can be produced and mounted or processed together with the oil tube 1”].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, such that the unitary structure was mounted to the production tubing as a coupling between production tubing joints, mounting to the tubing being disclosed by Wang, a threaded connection being disclosed by Fernandes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the turbulence enabling fluid flow regime modifier would be in place when the tubing was run, with no need to run a separate assembly, the coupling configuration allowing flexibility with respect to the spacing above the gas lift valve and allowing full use of the production tubing’s inside diameter.  
It would have further been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, to include at least a second fluid flow regime modifier, as disclosed by Fernandes and Wang, such modifier using at least the cross-members extending across the fluid column disclosed by Wang, such cross-members being positioned as part of a coupling as analogously done for the Fernandes first flow regime modifier’s plate, the cross-members being integrated with such coupling, such an option being disclosed by Wang.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that additional beneficial turbulence would be provided, with the associated turbulence inducing structures, i.e., the cross-members being analogously installed using a coupling.
Claim 11  Fernandes, as discussed at claim 10, discloses that the provided fluid flow regime modifier is positioned and disposed within a tubular assembly comprised of two sections 37,38 [Fig. 2; para. 0033], with threads provided for attachment [Fig. 2], and further discloses using a plurality of fluid flow regime modifiers of different types [para. 0010,0015], and otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) that the tubular assembly is a unitary structure, (2) that the unitary structure is a coupling positioned and disposed between production tubing sections, or (3) that the coupling comprises at least one cross-member extending across the fluid column.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes such that the fluid flow regime modifier was integrated into the tubular sections 37,38 to form a unitary structure, since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create such a unitary structure, since the use of a one piece construction instead of the three piece structure disclosed in Fernandes would have required only routine skill in the art.
Fernandes, as modified, does not explicitly disclose (2) that the unitary structure is a coupling positioned and disposed between production tubing sections, or (3) that the coupling comprises at least one cross-member extending across the fluid column.
For inducing turbulence in a fluid flow of gas and liquid in a production tubing/conduit 1, Wang discloses using a plurality [abstract] of fluid flow regime modifiers 2 [Figs. 1-3; Description – Embodiment 1], and further discloses that one type of modifier includes at least one cross-member extending across the fluid column [e.g., the plate shown in Fig. 3 in place in the well having two such cross-members] and that it is optional to have the fluid flow regime modifier plate mounted to such production tubing or integrated into such tubing [“can be produced and mounted or processed together with the oil tube 1”].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, such that the unitary structure was mounted to the production tubing as a coupling disposed between production tubing joints, mounting to the tubing being disclosed by Wang, a threaded connection being disclosed by Fernandes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the turbulence enabling fluid flow regime modifier would be in place when the tubing was run, with no need to run a separate assembly, the coupling configuration allowing flexibility with respect to the spacing above the gas lift valve and allowing full use of the production tubing’s inside diameter.  
It would have further been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, to include at least a second fluid flow regime modifier, as disclosed by Fernandes and Wang, such modifier using at least the cross-members extending across the fluid column disclosed by Wang, such cross-members being positioned as part of a coupling as analogously done for the Fernandes first flow regime modifier’s plate, the cross-members being integrated with such coupling, such an option being disclosed by Wang.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that additional beneficial turbulence would be provided, with the associated turbulence inducing structures, i.e., the cross-members being analogously installed using a coupling.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes, in view of Wang and Zhang et al. (US20150114318) [Zhang].
Claim 15  Fernandes, as discussed with respect to claim 13, discloses a first fluid flow regime modifier of the plurality of different fluid flow regime modifiers, that the first fluid flow regime modifier is positioned within a tubular assembly comprised of two sections 37,38 [Fig. 2; para. 0033], with threads provided for attachment [Fig. 2], and otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) that the tubular assembly is a unitary structure, (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that a second fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises a structure disposed within the fluid column and separate and distinct from the production tubing.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes such that the first fluid flow regime modifier was integrated into the tubular sections 37,38 to form a unitary structure, since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create such a unitary structure, since the use of a one piece construction instead of the three piece structure disclosed in Fernandes would have required only routine skill in the art.
Fernandes, as modified, does not explicitly disclose (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that a second fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises a structure disposed within the fluid column and separate and distinct from the production tubing.
For inducing turbulence in a fluid flow of gas and liquid in a production tubing/conduit 1, Wang discloses using a plurality [abstract] of fluid flow regime modifiers 2 [Figs. 1-3; Description – Embodiment 1], and further discloses that it is optional to have the fluid flow regime modifier plate mounted to such production tubing or integrated into such tubing [“can be produced and mounted or processed together with the oil tube 1”].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, such that the unitary structure was mounted to the production tubing as a coupling between production tubing joints, mounting to the tubing being disclosed by Wang, a threaded connection being disclosed by Fernandes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the turbulence enabling first fluid flow regime modifier would be in place when the tubing was run, with no need to run a separate assembly, the coupling configuration allowing flexibility with respect to the spacing above the gas lift valve and allowing full use of the production tubing’s inside diameter.
Fernandes, as modified, does not explicitly disclose (3) that a second fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises a structure disposed within the fluid column and separate and distinct from the production tubing.
Zhang discloses multiple fins on a rod [thus, distinct from the production tubing] in a helical pattern extending radially outward from a center axis, each of the fins being a loop of material, to introduce turbulence such that a flow of a gas and liquid through the fins are redirected [Fig. 2B; para. 0031].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, to include a second fluid flow regime modifier, e.g., the rod and fins of Zhang below the first fluid flow regime modifier such that the gas and liquid fluid flow would encounter such second fluid flow regime modifier.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the turbulence in the liquid and gas would be enhanced using a known finned rod with a helical pattern.
Claim 19  Fernandes, as discussed with respect to claim 17, discloses a first fluid flow regime modifier of the plurality of different fluid flow regime modifiers, that the first fluid flow regime modifier is positioned within a tubular assembly comprised of two sections 37,38 [Fig. 2; para. 0033], with threads provided for attachment [Fig. 2], and otherwise discloses all the limitations of this claim, but does not explicitly disclose (1) that the tubular assembly is a unitary structure, (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that a second fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises a structure disposed within the fluid column and separate and distinct from the production tubing.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes such that the first fluid flow regime modifier was integrated into the tubular sections 37,38 to form a unitary structure, since it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create such a unitary structure, since the use of a one piece construction instead of the three piece structure disclosed in Fernandes would have required only routine skill in the art.
Fernandes, as modified, does not explicitly disclose (2) that the unitary structure is a coupling positioned between production tubing sections, or (3) that a second fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises a structure disposed within the fluid column and separate and distinct from the production tubing.
For inducing turbulence in a fluid flow of gas and liquid in a production tubing/conduit 1, Wang discloses using a plurality [abstract] of fluid flow regime modifiers 2 [Figs. 1-3; Description – Embodiment 1], and further discloses that it is optional to have the fluid flow regime modifier plate mounted to such production tubing or integrated into such tubing [“can be produced and mounted or processed together with the oil tube 1”].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, such that the unitary structure was mounted to the production tubing as a coupling between production tubing joints, mounting to the tubing being disclosed by Wang, a threaded connection being disclosed by Fernandes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the turbulence enabling first fluid flow regime modifier would be in place when the tubing was run, with no need to run a separate assembly, the coupling configuration allowing flexibility with respect to the spacing above the gas lift valve and allowing full use of the production tubing’s inside diameter.
Fernandes, as modified, does not explicitly disclose (3) that a second fluid flow regime modifier of the plurality of different fluid flow regime modifiers comprises a structure disposed within the fluid column and separate and distinct from the production tubing.
Zhang discloses multiple fins on a rod [thus, distinct from the production tubing] in a helical pattern extending radially outward from a center axis, each of the fins being a loop of material, to introduce turbulence such that a flow of a gas and liquid through the fins are redirected [Fig. 2B; para. 0031].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fernandes, as modified, to include a second fluid flow regime modifier, e.g., the rod and fins of Zhang below the first fluid flow regime modifier such that the gas and liquid fluid flow would encounter such second fluid flow regime modifier.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the turbulence in the liquid and gas would be enhanced using a known finned rod with a helical pattern.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 17 of U.S. Patent No. 11,021,938, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because (1) all limitations of claim 1 in the present application are present in issued claim 1, such that claim 1 in the present application is anticipated by such issued claim 1, (2) all limitations of claim 8 in the present application are present in issued claim 11, such that claim 8 in the present application is anticipated by such issued claim 11, and (3) all limitations of claim 10 in the present application are present in issued claim 17, such that claim 10 in the present application is anticipated by such issued claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676